[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                   ________________________            FILED
                                              U.S. COURT OF APPEALS
                         No. 08-10260           ELEVENTH CIRCUIT
                                                    APRIL 21, 2009
                     Non-Argument Calendar
                                                 THOMAS K. KAHN
                   ________________________
                                                      CLERK

                    Agency No. A98-710-698

HESLERT JOSE CASTILLO-CASTILLO,


                                                         Petitioner,

                            versus

U.S. ATTORNEY GENERAL,

                                                       Respondent.


                   ________________________

                         No. 08-14324
                     Non-Argument Calendar
                   ________________________

                    Agency No. A98-710-698

HESLERT JOSE CASTILLO-CASTILLO,
YISMAR MARIA MORALES-MENESES,

                                                        Petitioners,

                            versus
U.S. ATTORNEY GENERAL,

                                                                          Respondent.

                            ________________________

                      Petitions for Review of a Decision of the
                            Board of Immigration Appeals
                           _________________________

                                   (April 21, 2009)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Heslert Jose Castillo-Castillo (“Castillo”), a native and citizen of Venezuela,

petitions for review of the Board of Immigration Appeals’s (BIA) dismissal of his

appeal from the Immigration Judge’s (IJ) denial of withholding of removal, as well

as for review of the BIA’s denial of his motion to reopen. He argues that he

proved a well-founded fear of persecution based on his status as a former journalist

who signed the referendum to recall President Hugo Chavez. He further argues

that the U.S. State Department’s 2007 Country Report proves changed conditions

in Venezuela.

                                           I.

      Castillo filed an application for asylum in January 2005 on the basis of

political opinion. He had been a journalist since 1991, in the course of which he

stated that he “informed the public about the true totalitarian character of
                                           2
[President Chavez], as well as about his Communistic ideas.” Because of the

political and social conditions, repression, censorship of the press, and threats to

freedom of expression and human rights, Castillo said that he was extremely afraid

to return to Venezuela. He stated that his work as a journalist made him fear that

he would be tortured or that there would be threats against his life or his family.

      Castillo submitted a number of documents in support of his asylum

application, including the State Department’s 2003, 2004, and 2005 Country

Reports on Venezuela. Castillo also testified about the conditions in Venezuela,

including statements about the Maisanta database, a government database which

lists information on everyone who voted against President Chavez in the recall

referendum. He testified that people in Maisanta cannot obtain passports and

identification cards from the Venezuelan Embassy, and that his sister was fired in

part because of appearing in Mainsanta. His testimony indicates that, at the time of

the IJ’s original decision, the government was already using Maisanta to restrict its

opponents’ access to government employment and services.

      The IJ denied all of Castillo’s claims for relief. He first found that the

application was pretermitted as untimely. Castillo last entered the United States in

June 2001 and did not file his asylum application until 2005. In the alternative, the

IJ found that Castillo had not sufficiently demonstrated a well-founded fear of

persecution on any of the statutory enumerated grounds. Castillo timely appealed.
                                           3
The BIA dismissed the appeal.

      Castillo moved the BIA to reopen his proceedings, stating that the 2007

Country Report, which was unavailable at the time of his removal proceedings or

appeal, indicated changed circumstances in Venezuela that would support both an

exception to the one-year filing deadline and his claim of a well-founded fear of

persecution. Specifically, the 2007 report states that people in Maisanta are

sometimes ineligible for government jobs and services. The BIA denied the

motion, finding that the information in the report was the same as or cumulative of

the previously submitted evidence.

                                           II.

      We require a petitioner’s brief to set forth his “contentions and the reasons

for them, with citations to the authorities and parts of the record on which the

[petitioner] relies.” F ED. R. A PP. P. 28(a)(9)(A). When a petitioner fails to offer

argument before us on an issue, or makes only passing references to the issue, the

brief is insufficient to raise a claim and the issue is abandoned. See Sepulveda v.

U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (per curiam). Issues

raised for the first time in the petitioner’s reply brief are also abandoned. See Al

Najjar v. Ashcroft, 257 F.3d 1262, 1283 n.12 (11th Cir. 2001).

      Castillo’s brief only argues against the IJ’s alternative finding that his

asylum claim, which was pretermitted as untimely, would nevertheless have failed
                                           4
on the merits. He does not argue that he met his burden of proving his withholding

of removal claim. He does not mention withholding of removal or its standard

until his reply brief. Accordingly, he has abandoned any such argument.

                                           III.

         We review the BIA’s denial of a motion to reopen for abuse of discretion.

Scheerer v. U.S. Attorney Gen., 513 F.3d 1244, 1252 (11th Cir. 2008), cert. denied,

129 S. Ct. 146 (2008). This review is limited to determining whether the BIA

exercised its discretion in an arbitrary or capricious manner. Garcia-Mir v. Smith,

766 F.2d 1478, 1490 (11th Cir. 1985) (per curiam). The BIA abuses its discretion

when its decision “provides no rational explanation, inexplicably departs from

established policies, is devoid of any reasoning, or contains only summary or

conclusory statements.” Mickeviciute v. INS, 327 F.3d 1159, 1162 (10th Cir.

2003).

         A motion to reopen “shall state the new facts that will be proven at a [new]

hearing,” but “shall not be granted unless it appears to the [BIA] that evidence

sought to be offered is material and was not available and could not have been

discovered or presented at the former hearing.” 8 C.F.R. § 1003.2(c)(1). Motions

to reopen are disfavored, especially in removal proceedings. INS v. Doherty, 502

U.S. 314, 323, 112 S. Ct. 719, 724 (1992). The moving party “bears a heavy

burden, and must present evidence of such a nature that the BIA is satisfied that if
                                            5
proceedings before the IJ were reopened, with all attendant delays, the new

evidence offered would likely change the result in the case.” Ali v. U.S. Attorney

Gen., 443 F.3d 804, 813 (11th Cir. 2006) (per curiam) (internal quotation marks

and alterations omitted).

      Castillo’s argument relies primarily on two statements in the 2007 Country

Report regarding the Chavez government’s use of the Maisanta database to identify

the government’s opponents, discriminate against those opponents who hold

government jobs, and render its opponents ineligible for government employment

and services. However, Castillo already offered testimony at his 2006 asylum

hearing as to the existence of Maisanta, the termination of his sister’s government

job due to her opposition to Chavez, and his belief that he would not be able to

obtain a Venezuelan passport or identification card due to his own opposition to

Chavez. Therefore, the BIA did not abuse its discretion in concluding that the

2007 report provided no new, material information as to a change in country

conditions since the time the IJ entered the order of removal.

                                  CONCLUSION

      For the foregoing reasons, we dismiss Castillo’s petition for review of the

removal order, and deny his petition for review of the denial of his motion to

reopen.



                                          6
PETITION DISMISSED (No. 08-10260). PETITION DENIED (No.

08-14324).




                               7